DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 06/30/2019 and 11/30/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, “according to 3”, should read “according to claim 3”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 2010/0236849) in view of Finvold et al. (US 5,313,850, hereinafter “Finvold”).
Regarding claim 1, Wishart discloses a generator system ([0018], see figs. 1-2) comprising:
an armature (30, [0056]) that rotates about a first axis of rotation (X, see annotated fig. 1); 
a stator (20, [0056]) concentrically positioned (see fig. 2) about said armature (30), wherein said stator (20) is able to rotate ([0056]) about said first axis of rotation (X, see annotated fig. 1); and 
a housing (10) for supporting said armature (30) and said stator (20), wherein both said armature (30) and said stator (20) rotate ([0056]) about said first axis of rotation (X, see annotated fig. 1) within said housing (10); and extensions (ends of “25” and “35”) that extend from said housing (10).

    PNG
    media_image1.png
    513
    664
    media_image1.png
    Greyscale


Wishart does not disclose a containment shell that surrounds said housing, extensions that extend from said housing and contact said containment shell, a gimbal mount for said housing within said containment shell that enables said housing to be selectively inclined within said containment shell.


    PNG
    media_image2.png
    690
    518
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Wishart’s generator system, the recited arrangement, in order to obtain significantly useful net output power via gyroscopic precession generated reaction torque from 

Regarding claim 2, Wishart in view of Finvold discloses the generator system according to claim 1. Wishart does not disclose a motor for rotating said housing about a second axis of rotation that is different from said first axis of rotation, wherein said extensions 20contact said containment shell as said housing rotates about said second axis of rotation.  

However, Finvold further discloses a motor (46) for rotating said housing (83) about a second axis of rotation (59) that is different from said first axis of rotation (see “53” which goes into the page in fig. 4), wherein said extensions (ends of “68”) 20contact said containment shell (14) as said housing (83) rotates about said second axis of rotation (59). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Wishart’s generator system, the recited arrangement, in order to obtain significantly useful net output power via gyroscopic-rotor-precession-generated reaction torque from the earth's vast storehouse of rotational inertial energy on a continuous basis, as taught by Finvold (col. 1, lines 14-17).

Regarding claim 11, .
Claims 3-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 2010/0236849) in view of Finvold (US 5,313,850), as applied to claim 1 rejection and further in view of Zeyher (US 2009/0019958).

Regarding claim 3, Wishart in view of Finvold and Zeyher discloses the generator system according to claim 2. Wishart does not disclose a first arm that engages one of said extensions in said containment shell and rotates about said second axis of rotation with said housing and said extensions.  

However, Zeyher taches ([0027-0031], see fig. 1) a first arm (25) that engages extensions (7, 9) in said containment shell (21) and rotates about said second axis of rotation (perpendicular to the rotor rotational axis, [0027]) with said housing (45) and said extensions (7, 9).

    PNG
    media_image3.png
    714
    552
    media_image3.png
    Greyscale



Regarding claim 4, Wishart in view of Finvold and Zeyher discloses the generator system according to claim 3. Wishart does not disclose a first torque converter mounted to said containment shell, wherein said first arm extends from one of said extensions to said first torque converter.

However, Zeyher further discloses ([0029-0032]) a first torque converter (19) mounted to said containment shell (21), wherein said first arm (25) extends from one of said extensions (“9” by way of “7”) to said first torque converter (19).

Examiner’s Note: Since there is not a detailed description of the “torque converters” in the disclosure of the application and they are not clearly shown in the Drawings, the “torque converter” is being interpreted as a spring loaded disk/plate (see Specification page 14, lines 21-24).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the generator system of Wishart in view of Finvold, the recited arrangement, in order to create a more precessionally directed force, as taught by Zeyher ([0003]).

Regarding claim 5, Wishart in view of Finvold and Zeyher discloses the generator system according to claim 4. Wishart does not disclose a first arm having a length that is adjustable to accommodate inclination of said extensions within said containment shell.  

However, Zeyher further discloses that said first arm (25) has a length that is adjustable ([0036-

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the generator system of Wishart in view of Finvold, the recited arrangement, in order to provide good positioning and maximum effective driving force, as taught by Zeyher ([0024], [0036]).

Regarding claim 6, Wishart in view of Finvold and Zeyher discloses the generator system according to claim 3. Wishart does not disclose a second arm that engages one of said extensions in said containment shell and rotates about said second axis of rotation with said housing and said extensions.  

However, Zeyher further ([0027-0031]) discloses a second arm (25, see fig. 1) that engages extensions (7, 9) in said containment shell (21) and rotates about said second axis of rotation (perpendicular to the rotor rotational axis, [0027]) with said housing (45) and said extensions (“9” by way of “7”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the generator system of Wishart in view of Finvold, the recited arrangement, in order to provide force precession and maximum effective driving force, as taught by Zeyher ([0003], [0024]).

Regarding claim 7, Wishart in view of Finvold and Zeyher discloses the generator system according to claim 6. Wishart does not disclose a second torque converter mounted to said containment shell, wherein said second arm extends from one of said extensions to said second torque converter.

However, Zeyher further discloses ([0029-0032]) a second torque converter (19, see fig. 1) mounted to said containment shell (21), wherein said second arm (25) extends from one of said 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the generator system of Wishart in view of Finvold, the recited arrangement, in order to create a more precessionally directed force, as taught by Zeyher ([0003]).

Regarding claim 8, Wishart in view of Finvold and Zeyher discloses the generator system according to claim 7. Wishart does not disclose said second arm having a length that is adjustable to accommodate inclination of said extensions within said containment shell.  

However, Zeyher further discloses that said second arm (25) has a length that is adjustable ([0036]) to accommodate inclination of said extensions (7, 9) within said containment shell (21).   
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the generator system of Wishart in view of Finvold, the recited arrangement, in order to provide good positioning and maximum effective driving force, as taught by Zeyher ([0024], [0036]).

Regarding claim 9, Wishart in view of Finvold and Zeyher discloses the generator system according to claim 3. Wishart does not disclose a mechanism for selectively moving said housing in said gimbal mount, therein controlling an angle of inclination for said first axis of rotation.  

However, Finvold further discloses a mechanism (col. 7, lines 50-68, col. 8, lines 1-12) for selectively moving said housing (“spinning rotor” housing) in said gimbal mount (“inner gimbal”), therein controlling an angle of inclination (col. 8, lines 8-10) for said first axis of rotation (“spinning rotor” axis).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of 

Regarding claim 10, Wishart in view of Finvold and Zeyher discloses the generator system according to claim 3. Wishart does not disclose a motor for rotating said gimbal mount in said containment shell, therein rotating said housing and said at least one extension within said containment shell.  
However, Finvold further discloses a motor (46) for rotating said gimbal mount (83) in said containment shell (14), therein rotating said housing (housing of “52”) and said at least one extension (ends of “68”) within said containment shell (14).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the generator system of Wishart in view of Zeyher, the recited arrangement, in order to obtain significantly useful net output power via gyroscopic precession generated reaction torque from the earth's vast storehouse of rotational inertial energy on a continuous basis, as taught by Finvold (col. 1, lines 14-17).

Regarding claim 13, Wishart in view of Finvold the generator system according to claim 1. Wishart does not disclose tracks in said containment shell, wherein said extensions engage said tracks and said tracks guide movement of said extension in said containment shell.

However, Finvold further discloses at least one track (88) in said containment shell (14), wherein said extension (end of “68”) engage said track (88) and said track guide movement (col. 20, lines 30-34) of said extension (end of “68”) in said containment shell (14).


Wishart in view of Finvold does not specifically disclose that there is a plurality of the recited tracks and extensions engaging these tracks.

However, Zeyher teaches (see fig. 1, [0027]) a plurality of tracks (27) and extensions (9) engaging these tracks (27).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the generator system of Wishart in view of Finvold, the recited arrangement, in order to allow for a complex wobbling or undulating motion which helps with the precession, as taught by Zeyher ([0003], [0027]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 2010/0236849) in view of Finvold (US 5,313,850), as applied to claim 1 rejection, and further in view of Wang et al. (US 2012/0262016, hereinafter “Wang”).

Regarding claim 12, Wishart in view of Finvold discloses the generator system according to claim 1. Wishart discloses a drive motor (27) for rotating said armature (16) about said first axis of rotation, but does not disclose that the drive motor is located within said housing.

However, Wang teaches ([0017-0022], see fig. 2) a drive motor (140) within housing (110) for rotating armature (120) about a first axis of rotation (130).

    PNG
    media_image4.png
    824
    439
    media_image4.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Wishart’s generator system, a drive motor within said housing for rotating said armature about said first axis of rotation, in order to enhance the efficiency of power generation due to the extra power source, as taught by Wang ([0019]), and having it specifically within the housing in order to have a smaller device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 2010/0236849) in view of Muessli (US 2008/0271550).

Regarding claim 14, Wishart discloses a generator system ([0018], see figs. 1-2) comprising:
an armature (30, [0056]) that rotates about a first axis of rotation (X, see annotated fig. 1); 
a stator (20, [0056]) concentrically positioned (see fig. 2) about said armature (30), wherein said stator (20) is able to rotate ([0056]) about said first axis of rotation (X, see annotated fig. 1); and 


    PNG
    media_image1.png
    513
    664
    media_image1.png
    Greyscale

Wishart does not disclose extensions that extend from said housing, wherein said extension terminate with wheels that are driven by said armature and said stator; a containment shell that surrounds said housing, wherein said wheels on said extensions engage and roll along said containment shell; and a gimbal mount for said housing within said containment shell that enables said housing and said extensions to be selectively inclined within said containment shell. 

However Muessli teaches (see figs. 6a, 6b, 8) extensions (102, 104) that extend from a housing (of motor “300/350”, see annotated figs. 6a, 6b & 8), wherein said extensions (102, 104) terminate with wheels (108, 110) that are driven by said motor (300/350, [0057]); a containment shell (502, 504) that 

    PNG
    media_image5.png
    312
    713
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    644
    577
    media_image6.png
    Greyscale

.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 2010/0236849) in view of Muessli (US 2008/0271550), as applied to claim 14 rejection, and further in view of Zeyher (US 2009/0019958).

Regarding claim 15, Wishart in view of Muessli discloses the generator system according to claim 14, but does not disclose that it further includes a tilt mechanism for selectively moving said housing in said gimbal mount, therein providing said extension with an angle of inclination. 

However, Zeyher teaches a tilt mechanism ([0029-0034], [0042]) for selectively moving a housing (of generator “45”) in a gimbal mount (7, 23), therein providing extensions (25) with an angle of inclination ([0029-0034], [0042]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the generator system of Wishart in view of Muessli, a tilt mechanism for selectively moving said housing in said gimbal mount, therein providing said extension with an angle of inclination, in order to augment the rotor’s precessional motion, as taught by Zeyher ([0034]).

Regarding claim 16, Wishart in view of Muessli and Zeyher discloses the generator system according to claim 15. Wishart does not disclose a motor for rotating said housing about a second axis of rotation that is different from said first axis of rotation. 

However, Zeyher further discloses ([0027-0030]) a motor (109) for rotating said housing (45) 

    PNG
    media_image7.png
    486
    577
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the generator system of Wishart in view of Muessli, the recited arrangement, in order to assist in the rotation while providing a drive system of high efficiency with power generating capabilities, as taught by Zeyher ([0001], [0004-0005]).

Regarding claim 17, Wishart in view of Muessli and Zeyher discloses the generator system according to claim 15. Wishart does not disclose a first arm that engages one of said extensions in said containment shell and rotates about said second axis of rotation with said housing and said extensions.  

However, Zeyher taches ([0027-0031], see fig. 1) a first arm (25) that engages extensions (7, 9) in said containment shell (21) and rotates about said second axis of rotation (perpendicular to the rotor rotational axis, [0027]) with said housing (45) and said extensions (7, 9).

    PNG
    media_image3.png
    714
    552
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the generator system of Wishart in view of Muessli, the recited arrangement, in order to provide force precession and maximum effective driving force, as taught by Zeyher ([0003], [0024]).

Regarding claim 18, Wishart in view of Muessli and Zeyher discloses the generator system according to claim 17. Wishart does not disclose a first torque converter mounted to said containment shell, wherein said first arm extends from one of said extensions to said first torque converter.

However, Zeyher further discloses ([0029-0032]) a first torque converter (19) mounted to said containment shell (21), wherein said first arm (25) extends from one of said extensions (“9” by way of “7”) to said first torque converter (19).


Regarding claim 19, Wishart in view of Muessli and Zeyher discloses the generator system according to claim 18. Wishart does not disclose a first arm having a length that is adjustable to accommodate inclination of said extensions within said containment shell.  

However, Zeyher further discloses that said first arm (25) has a length that is adjustable ([0036-0037]) to accommodate inclination of said extensions (7, 9) within said containment shell (21).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the generator system of Wishart in view of Muessli, the recited arrangement, in order to provide good positioning and maximum effective driving force, as taught by Zeyher ([0024], [0036]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wishart (US 2010/0236849) in view of Muessli (US 2008/0271550) and Zeyher (US 2009/0019958), as applied to claim 15 rejection, and further in view of Finvold (US 5,313,850).

Regarding claim 20, Wishart in view of Muessli and Zeyher discloses the generator system according to claim 15. Wishart does not disclose a mechanism for selectively moving said housing in said gimbal mount, therein controlling an angle of inclination for said first axis of rotation.  

However, Finvold further teaches a mechanism (col. 7, lines 50-68, col. 8, lines 1-12) for selectively moving said housing (“spinning rotor” housing) in said gimbal mount (“inner gimbal”), therein 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the generator system of Wishart in view of Muessli and Zeyher, the recited arrangement, in order to obtain significantly useful net output power via gyroscopic precession generated reaction torque from the earth's vast storehouse of rotational inertial energy on a continuous basis, as taught by Finvold (col. 1, lines 14-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834